OFFICE   OF THE ATTORNEY     GENERAS:,
                                           OF TEXAS
                           AUSTIN




Honorable R. Il. Ulnahip, Jr., 8uperintePdent 3
Oatearlllo St*te  Who01 t6E Bow
aatowzlle,  ax88                                \
                                             ( \,:

Dear MS:                       opiniorr lso:-04      ‘i
                               au: InteBpret8tlon   or the laot
                                     paragraph sf.?ectaux l3,
                                     hnato Bill Hdz 44,‘~-Aotr
                                   ./‘ofthe 4dth &gi&Uture,
                                 / IIplar 8eSSlon. A’
                                           “\\
          x0rp mum      r0l?Okd’&&~~~lr, thb bm~b0~0        08p-
ttoued tnatter haa been reo6lvod b,j.ulLs dmpprwasnt. lie quoto
from your lettcrr u rollomr     ‘\ v, ,*’
                                                                           452   “’


Bmorable R. R. WSxmbip, Jr.,          page 2


             -    .
                      . . ..
           ‘If no jury 1s Qaandod, tha Judge ebell~ro-
     teed Tit21 the hemur& When the prooeedlIlg La ulth
     a jury, the Yerdict shall 3t8to Vhether the jUYtile
     ia a ~ddinqurnt     mldc    vmaan the maning 0r this
     Aot, and ir theJudge or jury tad8 that th6 Qhlld
     1a dellaquu&      or othet’ulse Uitlztn th. ~OYlaiOM
     or thla Act,    the oourt nay by order &ul~ entered pro-
     0m a8 r0u0vn:
                 *” . . . .

               “(2)  Commit the ohlld to a slritable publio in-
        stitutlon or agenay, or to a aultabla privets lnstl-
        tutlcia or 8gfana~authorized to on&e Ioz ohlldrena
        or to place then in euitablo famllp htamb or parez&t-
        al hCiWSfor a!&1Pdstmte         p?Niod Or tine, ZiOt
        axtmcUngbayondth~tlme~ahlld*)ullrelb~hthO
        age 0r tventy-cnu3 (21) x0erwi
               a. . . .

              iUh&rer the oourk ah@ll wmxalt   a ohlld to
        any .inrtitutlon or sgenoy, it &mll tr4mamlt vlth
        th0 order 0r caanitmeat,  a wm8ary 0r It0 worma-
        tua oc~~~orning8uoh ahad and &iv8 at the order or
        oomltnmnt the birth date of the ohlld.or attach’
        therato..a aertiiled copy of the birth certltloate.”
                  Seotlon 3 of raid Senate Bill     44, rem28 in part aa
r0u&3        I
                   a
              . . . 2hetem’delin~usatcbfld’mea1~any
        haala person wmr the age of ton (LO) years and
        wer the afg00r 0ighmn (ia) yeaa aad ~la;rtoal
        por’eonover the 8 e 0r ten (10) yaarr aud under tho
        age of seventeen t 17) yaarsx
                   “(a) vho violate8 any p        lfni   or thi8 state
        0r       the grade or relonyj
             “(b) or vho vrolatea any lxnaal lau of this
        state or the wade o< mlsdmaeenor where the pualah-
        ment pzmcrlbed f’or suoh osfenae maybe by confsne-
        sent in jail;
                                                                        453


ficnorable R. PI. Wuhip,     Jr.,   W.     3


           “(0)   or who habitually      violates     any m      1.~
     OSthis wxt0 0r      th0 grad0    or   iabdeaeanor
                                                     vb0ro
     th0 puaiw0a       pcesoribed r0r 8wh           0rr0n.0is   by
     pea-m     f-      -41

          ‘(d) OPuho bebltuelly vlolat.8 any penal or-
     dinance or a poluiaal subdivlrlan 0s this atate)
          *(o) ar tmo habitually violataa a ccspclsory
     mhcfol attmr\snnelav ai t&is statej
        * e(r)    al- vho habltmlly 80 deport. bAneeli 88
     to 4ure      or endanger the norala or heaUh of him-

           “(6) or vho babltually        asscclater    with vlolou3
     and l.mmor.1per.one.”
          und6rth0t0m3orth0                                a
delinquent boy i8. fmmitte~ 30 a,
hs 8hau be 0~0~ th0 8g0 or ten (10) yearr and unaer me a66
3r sev0ntoen (17) yeara.
          Paragreph(2),ReotQxLl3,    prcvlder thatadellIiWe&t
child ~axxb0 acamltted to a publio lzxatituticn ior aa lndeter-
nirute period of time, not eztendta&  beyond the time tbe cblld
3hall reach the age of tusnty-ome (21) yearem
           St It aandatcry that the btith date of the boy be
glve~ ln the conmltment or a oertlrled   copy or the blsth certl-
rloate attached thereto in order ror tbe 3upeclntendontto bo
in a poeltlon to deterane whether or not the boy le ellgfble
for admleeion to ‘said lnstltutlcn.   Further it 1s Xmoosrcrry that
the 3uperintendent reeeloe the above LllfbFEIotioLLin order t0
deteraine vhen the boy reaohea twenty-one (21) years of am,
00 tbet he say release him rropl the lnetltutlaa.
             In adciltkn to the above, 3ecticn li plainly provldea
that the date of blrthehallbe      inaluded inthe wXmlt.InexatOr
a certified    copy or the birth certirluato    attached thereto, end
ft is very obvious that the CtitmeAt         le not comp~eto end in
complienco vlth oup StatUtea u&L886the birth dat0 1. contetned
$;z:;      or 8 oertlfled copy Of the birth oert+ficeto    attaabed
         .
                                                                               454



2cwrabla    R. H. Wlnahip, Jr.,   pego 4


            Invleu of the ffsef~o%ug,lt2m    the 0pinionoftM.a
depsrtmn~ that the Sqm’inturciarrt ahall refuse to reoeive 8
boyOolaattedtot&a~tesvl.lle        stat. sohoolfaFBoy8vh8nt&e
ocormittlag  oourt rclll8 to eve, %a the order of ooml~t,
tha birth date    of the child or attaoh thereto a certlticd   oopy
of tbo birth oertlfioate.
            Although it ia amdatmy on the         oourtto trpnsnlt
with thaorder or oaslpltawaat
                           a mumary          of   f,nhrrmtlou ooncma-
Ing the ok&l& 8uch iaforaatloa3.8     not    a prt       ai    the   0omltaQeut~
           ‘. It 1a thawrare our opinion that li the oon88Ltment
omplias     vith the twms of QUIPatatutsa inoladillR tha date of
bf&th or   8 certified 0013~of birth asrt:tioate,  t&e ;Jupe~ls~Gznd-
ent rwl     receive the boy, au13t&e above desoribab lnform6tlon
can be rsoelved at B ltbter date.
                                               Very    truly     youra

                                       A%JEaRYaIcBwALc?TBxss



                                      BY              $Le. a-4      $7 ’
                                                      s. C. Dwrlr, Jr.
                                                                 Asriatant




               *PPROVEEMlff
                        23, 1943